West, J.
(dissenting): While agreeing with much that is' said in the opinion, I am impressed with the fact that the matter is presented by demurrer to the petition, to which pleading only can we look for the grounds on which to act. The sole issue thus presented is simply this: Has the board in the matter of location violated the statute, or has it exercised its proper discretion? This question is to my mind answered by the dissenting opinion. The use which the board may have intended to make of the home when erected is not before us for consideration.